Citation Nr: 1638760	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD), asthma, and dyspnea.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in a September 2014 hearing at the RO.  A hearing transcript was associated with the claims file and reviewed.  The Board previously remanded this claim in February 2015 for additional development.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that insecticides in service caused current COPD.


CONCLUSION OF LAW

The criteria for service connection of COPD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants the benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
  
Based on a review of the record and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for COPD have been met.  See 38 C.F.R. §§ 3.102, 3.303.

First, the evidence shows current respiratory disabilities.  VA and private treatment records show a diagnosis of asthma.  The October 2009 examiner and private provider diagnosed COPD.  Similarly, VA treatment records and the private provider's evaluation note dyspnea diagnosis.

Next, resolving all doubt in the Veteran's favor, he was exposed to insecticides during service in Vietnam.  The Veteran's DD 214 and other personnel records show that he served in Vietnam from July 1967 to July 1968.  Exposure to herbicides, such as Agent Orange, is conceded by VA if a veteran served in Vietnam.  See 38 C.F.R. § 3.307(a)(6).  Insecticides do not have such a legal presumption.  See id.  In the February 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to request research from the Joint Services Records Research Center (JSRRC) to determine if insecticides were used in the areas and during the times the Veteran was in Vietnam.  In November 2015, the AOJ made a request to JSRRC about exposure to herbicides from January to February 1968.  This request incorrectly discussed herbicides, not insecticides.  Further, it listed only two months of the Veteran's 12-month tour in Vietnam.  The February 2016 response states that the unit identified by the AOJ as the Veteran's unit was in Colorado during those dates.  This response is not consistent with the Veteran's service records that show him in Vietnam and therefore has no probative value to the Board.

The Veteran reported that insecticides were sprayed in Vietnam while he was stationed there.  See May 2009, April 2015 statements.  To support his contention, he submitted a picture, which he asserted shows insecticides being sprayed.  He also submitted a list of chemicals used in military operations during the Vietnam War.  The list includes multiple insecticides.  While this list does not address the specific time that the Veteran served in Vietnam, the Board finds that the list suggests that exposure to insecticides is consistent with the Veteran's service in Vietnam.  The Board further finds the Veteran's reports credible and resolving all reasonable doubt in his favor, finds that he was exposed to insecticides in service.   

Finally, the evidence shows that the Veteran's respiratory problems are related to insecticides in service.  In an April 2009 statement, the Veteran reported having respiratory problems since three to five years after service.  In a letter received in December 2012, the Veteran wrote that he was very active prior to service and did not have respiratory problems until after service.  Dr. TK opined in a September 2012 treatment note that the Veteran's exposure to herbicides and insecticides in Vietnam more likely than not caused his respiratory problems and COPD.  Dr. TK noted that the Veteran was a life-long non-smoker and that there was more than enough evidence supporting excessive exposure to insecticides having a direct relationship to COPD.  Dr. TK suspected the Veteran had sufficient exposure to insecticides during his 12 months in Vietnam to affect his lungs.  The October 2010 examiner found that COPD was not caused by or the result of service because there were no in-service sinus or respiratory conditions in the service treatment records or the Veteran's verbal history.  In a July 2009 treatment record, a VA doctor wrote that he was not aware of any lung disease other than cancer related to herbicide exposure; reactive airway disease, asthma, and COPD are not related to herbicides based on available studies.  The doctor opined that asthma was likely related to rhinosinusitis and possible reflux disease.

The October 2010 examiner did not address the Veteran's reports of continuous respiratory problems and the July 2009 doctor discussed only herbicides, not insecticides.  Therefore, these opinions have less probative value as related to the Veteran's contentions.  The July 2009 VA doctor provided an alternate cause for asthma and Dr. TK's opinion did not attribute asthma to insecticides.  However, based on Dr. TK's opinion, the Board finds that the Veteran's current COPD is related to insecticide exposure in service and service connection is warranted.  See 38 C.F.R. § 3.303.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for COPD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


